Citation Nr: 1109870	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for residuals of tonsillitis, status post tonsillectomy.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure and/or residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claims.  In January 2011, a hearing was held before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for PTSD and entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure and/or residuals of tuberculosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There are no current manifestations of the Veteran's residuals of tonsillectomy or tonsillitis during the appellate period, and the Veteran's sinusitis symptoms are not residuals of his tonsillectomy or tonsillitis. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6515-6521 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records and provided him with a VA examination in April 2006.  The Veteran has not identified any records that VA has failed to obtain.  The Board notes that the Veteran submitted a statement in August 2006 asserting that the April 2006 VA examination was inadequate because the examiner did not correctly record his sinus, throat, and respiratory symptoms.  However, the Board finds that symptoms of sinus and nasal congestion, drainage, phlegm, and throat congestion are listed in the report, and a chest x-ray was ordered and reviewed.  The prescriptions mentioned in the Veteran's statement are also listed in the examination report.  Additionally, the Board notes that the claims folder was not available for review.  However, the report shows that the examiner thoroughly reviewed the Veteran's medical history and accurately recorded his reports of his symptomatology.  As such, the Board finds that the absence of record review has not detracted from the probative value of the opinion of the physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Therefore, the duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran contends that he suffers from recurrent respiratory symptoms as residuals of his service-connected residuals of tonsillitis, status post tonsillectomy, and is therefore entitled to a higher disability rating.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate symptoms relating to the Veteran's previous tonsillitis diagnosis throughout the appellate period, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

As noted above, in April 2006, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's history of tonsillitis and his 1967 tonsillectomy.  The examiner also noted the symptomatology the Veteran was currently experiencing, such as sinus and nasal congestion, drainage, phlegm, and throat congestion.  The Veteran reported taking antihistamines, which had provided him with some relief.  Upon examination, the Veteran was found to be in no acute distress.  Nasal mucosa was edematous with a small amount of clear drainage.  The oropharnyx was clear without lesions.  The tonsils, as expected, were absent.  The sinuses were not tender to palpitation.  The neck was supple and the lungs were clear to auscultation.  There was no lymphadenopathy, jugular venous pulsation, or thyromegaly.  There was no evidence of stridor.  The examiner diagnosed the Veteran with tonsillectomy for tonsillitis, not causing any residual impairment, and chronic rhinosinusitis, not related to the episode of tonsillitis in the service.

There is no other evidence of treatment for residuals of a tonsillectomy in the evidence of record other than the Veteran's own lay assertions that his current symptoms of sinusitis are related to his 1967 tonsillectomy.  The Board acknowledges that, in some cases, lay evidence will be competent on the issue of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Here, receipt of treatment for the symptoms and lack of symptoms prior to service do not establish that his current sinusitis symptoms are residuals of his tonsilectomy, and any evidence regarding continuity of symptomatology is outweighed by the VA examiner's opinion that the symptoms mentioned are not attributable to tonsillitis or a tonsilectomy.  

The Veteran is currently rated by analogy to 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under this code, a 10 percent rating will be assigned for chronic laryngitis where there is hoarseness with inflammation of the cords or mucous membranes, and a 30 percent rating is assigned where there is hoarseness with thickening of the nodules or cords, polyps, submucuous infiltration, or pre-malignant changes on biopsy.  There is no evidence showing that the Veteran suffers from these symptoms, and the preponderance of the evidence is against finding that any possibly analogous symptoms are due to his previous diagnosis of tonsillitis or are residuals of his tonsillectomy.

The Board has considered the applicability of other respiratory codes.  However, the Veteran has not alleged the symptoms described in DCs 6502, 6504, and 6518-6524, and the sinusitis rating codes cannot be applied because the VA examiner explicitly opined that these symptoms were not residuals of the Veteran's service-connected tonsillitis.  Mittleider, 11 Vet. App. at 182.  The preponderance of the evidence is against entitlement to a compensable rating for residuals of tonsillitis, status post tonsillectomy.


ORDER

Entitlement to a compensable rating for residuals of tonsillitis, status post tonsillectomy, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Veteran should be scheduled for an additional VA respiratory examination.  Since the last VA examination, a lab report was associated with the claims folder, dated August 2006, showing that the Veteran has severe respiratory obstruction by spirometry and that his lung volumes are hyperinflated.  There was also moderate diffusion impairment.  Furthermore, the September 2005 chest x-ray report indicates that a comparison to a previous film or short-term follow-up should be obtained to ensure stability, and there is no such comparison report in the record.  Therefore, as the opinion rendered in April 2006 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran should be provided with a VA psychiatric examination.  The Board notes that on July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes:  (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  

Therefore, the Veteran should be provided with a VA examination to determine if the Veteran meets the elements required under the new regulation.  For purposes of clarity, the Board finds that the Veteran's reported in-service stressor of seeing dead bodies, coming under attack, and being fired upon by the Viet Cong near the Gulf of Tonkin are consistent with the places, types, and circumstances of his service aboard the destroyers the U.S.S. Higbee and the U.S.S. O'Brien, from May 1964 to April 1967.  Additionally, as the Veteran has also been diagnosed with other mental disorders, such as anxiety disorder, not otherwise, specified, the examiner should clarify the diagnosis and state whether any other diagnosed mental disorder is related to the Veteran's active military service.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, from both the VA Medical Center (VAMC) in Montgomery, Alabama, dated since July 2007, and the VAMC in Birmingham, Alabama, dated since September 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VAMC in Montgomery, Alabama, dated since July 2007, and the VAMC in Birmingham, Alabama, dated since September 2009

2.  After the foregoing development has been completed, schedule the Veteran for a VA respiratory examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted.

The examiner is requested to provide a diagnosis of any respiratory disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should acknowledge the lay statements of record, the reported symptoms of shortness of breath, productive cough, and chest pain, and the August 2006 lab report from the Veteran's respiratory consultation .

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies, to include psychological studies, are to be conducted.  

The examiner is asked to determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV, or any other psychiatric disorder. 

If PTSD is found, or any other psychiatric disorder is diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is medically linked to the in-service stressors that the Board has found are consistent with the places, types, and circumstances of service.  

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset during service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


